DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 26 is objected to because of the following informalities:  it is not evident if the dependency is proper as the claim depends from a later claim (28).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31,37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 ,13 of U.S. Patent No. 10,524,904. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are merely a broader version of the patented version. Claim 21 is a broader variation of claim 1 of US ‘904. Regarding claim 22, see claim 2 of US ‘904. Regarding claim 23, see claim 5 of US ‘904. Regarding claim 24, see claim 3 of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37,38 are rejected under 35 U.S.C. 103 as being unpatentable over Lobbi (2004/0186563) in view of Tuval et al. (2011/0208297) as evidenced by US 6436066.  Lobbi shows (Fig.3A) shows a prosthetic heart valve 22 comprising: a valve assembly of leaflets 52; Fig 5 shows an expandable frame that is to be coupled to the valve assembly, the expandable frame configured to expand within a native valve annulus, Fig. 2A; a positional marker 56; and at least one control arm 92 disposed circumferentially about the expandable frame when the expandable frame is in an expanded configuration with a first end and a second end being attached to the expandable frame at circumferentially spaced apart locations, wherein the at least one 100 with an expandable frame 102 and a valve assembly 118 mounted therewith and includes control arms 106. Tuval et al. further teach (paragraph 171) that the control arms are asymmetric. It would have been obvious to one of ordinary skill in the art to use an asymmetric control arm as taught by Tuval et al. with the prosthetic valve of Lobbi such that it matches the anatomical configuration of the tissue site, see Tuval paragraph 146. With respect to the positional marker being positioned closer to the first end than to the second end such that the control arm has an asymmetric shape between the ends, it must be noted that the irregularity or asymmetry arm has uneven or unequal load forces applied thereon due to the asymmetry. See for example US 6436066 stating asymmetry (col. 1, 2nd paragraph) causes uneven load distribution. Thus, it would have been an obvious expedient to one of ordinary skill in the art to move the positional marker closer to an end on the control arm to reduce stress due to asymmetry of the control arm and improve the strength of the arm by establishing a more balanced load distribution. Regarding claim 38, fig. 5 shows the positional marker with asymmetry since the head 60 is larger than the body. 
39 is rejected under 35 U.S.C. 103 as being unpatentable over Lobbi (2004/0186563) in view of Tuval et al. (2011/0208297) as applied to claim 37 above, and further in view of Ryan et al. (2009/0192591). Lobbi in view of Tuval et al. is explained supra. However, Lobbi as modified by Tuval et al. did not explicitly disclose a letter which is asymmetric. Ryan et al. teach (Fig. 6) a prosthetic valve with a position marker in the form of a letter. Ryan further teaches (paragraph 28) any letter can be used such that it provides the user/surgeon a suitable tracking feature. It would have been obvious to one of ordinary skill in the art to alternatively provide a letter asymmetrically as taught by Ryan et al. on the prosthetic valve of Lobbi as modified by Tuval et al. in order to enable a suitable marker easily trackable to the user/surgeon.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lobbi (2004/0186563) in view of Tuval et al. (2011/0208297) as applied to claim 37 above, and further in view of Peckham (2005/0113686). Lobbi in view of Tuval et al. is explained supra. However, Lobbi as modified by Tuval et al. did not explicitly disclose a positional marker which is an asymmetric arrow. Peckham teaches (Fig. 10) a prosthesis with a position marker in the form of an arrow. Ryan further teaches (paragraph 75) an arrow can be used such that it provides the user/surgeon a suitable marker that gives directional indications. It would have been obvious to one of ordinary skill in the art to alternatively provide an asymmetric arrow as taught by Peckham on the prosthetic valve of Lobbi as modified by Tuval et al. in order to indicate a direction needed to move the valve or rotate by the user/surgeon to appropriately position the implant.
21,22,32,33,37,38 are rejected under 35 U.S.C. 103 as being unpatentable over Tuval et al. (2011/0208297) in view of Lobbi (2004/0186563) as evidenced by US 6436066.  Fig. 1A of Tuval shows a prosthetic heart valve 100 comprising: a valve assembly (paragraph 27); an expandable frame coupled to the valve assembly, the expandable frame configured to expand within a native valve annulus, the expandable frame including exactly two commissural posts 108, each commissural post being arranged around a central longitudinal axis of the prosthetic heart valve and being configured to align with a native commissure of a native heart valve; and exactly two control arms 106 disposed circumferentially about the expandable frame when the expandable frame is in an expanded configuration, wherein each control arm forms an arc between a pair of commissural posts with a first end attached to one commissural post of the pair of commissural posts and a second end attached to the other commissural post of the pair of commissural posts. Tuval et al. state (paragraph 148) at least one of the at least two control arms is an asymmetric control arm. Fig. 2A of Tuval illustrates the asymmetric shape of the first control arm 106A differs from a shape of the second control arm 106P of the prosthetic heart valve. Tuval et al. disclose the various embodiments (paragraph 182) are capable combinations. However, Tuval et al. did not disclose the prosthetic heart valve includes a positional marker between the first and second ends of a control arm, the positional marker positioned on the asymmetric control arm closer to one commissural post of the pair of commissural posts than to the other commissural post of the pair of commissural posts such that the asymmetric control arm has an asymmetric shape between the first and second ends thereof, the asymmetric shape of the asymmetric control arm being 22 is to include a positional marker 56 that aid in positioning the heart valve within the tissue site, paragraph 71. It would have been obvious to one of ordinary skill in the art to place a positional marker as taught by Lobbi on the control arms in the prosthetic heart valve of Tuval et al. in order to aid in keeping the heart valve properly positioned. Regarding the positioning of the marker, it is noted that US ‘066 states asymmetry (col. 1, 2nd paragraph) causes uneven load distribution. Therefore, placing the marker of Lobbi on the asymmetric control further establishes uneven load distribution. Thus, it would have been an obvious expedient to one of ordinary skill in the art to move the positional marker closer to an end on the control arm to reduce stress due to asymmetry of the control arm and improve the strength of the arm by establishing a more balanced load distribution. With respect to claims 22,33,38 it can be seen (Fig. 3A) that Lobbi teaches a positional marker that defines a geometric shape 60. 
Claims 28,34 are rejected under 35 U.S.C. 103 as being unpatentable over Tuval. (2011/0208297) in view of Lobbi (2004/0186563) as evidenced by ‘066 as applied to claims 21,32 above, and further in view of Vallana et al. (6447439). Tuval et al. in view of Lobbi is explained supra. However, Tuval as modified by Lobbi did not disclose first and second commissural posts comprise a first material with a first radiopacity and the positional marker comprise a second material with a second radiopacity. Vallana et al. teach (col. 8, lines 2-5,26-31) that a framework of a prosthesis has asymmetrical construction and is provided with different radiopacity at the different locations.  It would have been obvious to one of ordinary skill in the art to use different .
Claims 25,35,36 are rejected under 35 U.S.C. 103 as being unpatentable over Tuval. (2011/0208297) in view of Lobbi (2004/0186563) as evidenced by ‘066 as applied to claims 21,32 above, and further in view of Case et al. (2004/0167619). Tuval et al. in view of Lobbi is explained supra. However, Tuval as modified by Lobbi did not disclose the positional marker on the control arm is a bend formed in the control arm or multiple bends. Case et al. teach (Fig. 12) multiple bends 43,70 on a control arm 15 that enable the surgeon/physician to image or be provided with the ability to appropriately position the apparatus or valve structure. Case et al. further teach (paragraph 55) that the bends are used as position markers for a radiologist to determine valve orientation and if it is correctly aligned.  It would have been obvious to one of ordinary skill in the art to alternatively use bends on the control arm as taught by Case et al. with the prosthetic valve of Tuval et al. as modified by Lobbi such that it gives the surgeon or radiologist a feature easily discernable and able to be located. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799